United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1219
                                   ___________

Tsegaye G. Gebremedhin,                *
                                       *
            Petitioner,                *
                                       * On Appeal from the Board
      v.                               * of Immigration Appeals.
                                       *
John Ashcroft, Attorney General of the *      [UNPUBLISHED]
United States of America,              *
                                       *
            Respondent.                *
                                 ___________

                             Submitted: June 10, 2004
                                Filed: June 28, 2004
                                 ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Tsegaye Gebremedhin, a native and citizen of Ethiopia, petitions for review of
an order of the Board of Immigration Appeals (“BIA”) that affirmed an Immigration
Judge’s (“IJ’s”) denial of his application for asylum and withholding of removal and
denied his motion to remand for relief under the Convention Against Torture
(“Convention”). After reviewing record, we deny the petition for the reasons that
follow.

    Gebremedhin argues that he should have been granted asylum based on his
membership in a particular social group. This argument fails. The IJ denied
Gebremedhin’s asylum application after finding that Gebremedhin was not credible
based on his submission of fraudulent documentation in support of his claims for
relief. Gebremedhin does not challenge the IJ’s adverse credibility finding. Because
the IJ provided specific, cogent reasons to support his adverse credibility finding, we
defer to this finding. See Melecio-Saquil v. Ashcroft, 337 F.3d 983, 987 (8th Cir.
2003). Further, Gebremedhin has not pointed to any evidence in the record that
compels reversal of the IJ’s finding that Gebremedhin failed to establish past
persecution or a well-founded fear of future persecution. See Menendez-Donis v.
Ashcroft, 360 F.3d 915, 918 (8th Cir. 2004) (standard of review). Because
Gebremedhin failed to meet the lower burden of proof on his asylum claim, we find
that he consequently has failed to meet the higher burden for withholding of removal.
See Francois v. INS, 283 F.3d 926, 932-933 (8th Cir. 2002).

       Gebremedhin also argues the BIA should have remanded his case for
reconsideration under the Convention based on changed country conditions in
Ethiopia relating to the mistreatment of persons of Eritrean origin. This argument
also fails, as the BIA did not abuse its discretion in concluding Gebremedhin failed
to make a prima facie showing that he was eligible for such relief. See Margalli-
Olvera v. INS, 43 F.3d 345, 355 (8th Cir. 1994) (standard of review); 8 C.F.R.
§§ 208.16(c)(2) and (3). Much of the evidence Gebremedhin submitted to the BIA
in support of his motion to remand was available at the time of his hearing before the
IJ, and other evidence was insufficient to establish a prima facie case of
Gebremedhin’s eligibility for relief under the Convention. Further, given
Gebremedhin’s previous submission of fraudulent documentation, the BIA did not
abuse its discretion in declining to consider additional documents purporting to be
Ethiopian government documents.

      We thus deny Gebremedhin’s petition for review.
                    ______________________________



                                         -2-